 

Exhibit 10.179

 

CONFIDENTIAL TREATMENT REQUESTED. *********** INDICATES OMITTED MATERIAL THAT IS
THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE
COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

AMD_00249050.0

 

THIS AMENDMENT (this “Amendment”) dated as of September 10, 2018 (the “Amendment
Effective Date”) is made to the Previous Amendment, the Previous Conversion
Amendment and the Previous Name Change Amendment (each as defined below) by and
between MSCI Inc. (formerly known as Morgan Stanley Capital International Inc.)
(“MSCI”) and BlackRock Fund Advisors, a California corporation (as successor to
Barclays Global Investors, N.A.) (“Licensee”).  Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Previous
Amendment, the Previous Name Change Amendment, the Previous Conversion Amendment
or the Agreement (as defined below), as the case may be.

WHEREAS, MSCI and Licensee entered into the Amendment (internal MSCI reference
number: AMD_00163614.0) dated February 25, 2015 (the “Previous Amendment”),
which amends the Index License Agreement for Funds (internal MSCI reference
number: IXF_00040) dated as of March 18, 2000 (the “Agreement”) by and between
MSCI and Licensee; and

WHEREAS, MSCI and Licensee entered into the Amendment (internal MSCI reference
number: AMD_00191087.0) dated May 4, 2016 (the “Previous Name Change
Amendment”), which amends and operates in conjunction with the Previous
Amendment; and

WHEREAS, MSCI and Licensee entered into, *********************, the Amendment
********* ************************************** dated ***************** (the
“******************* Amendment”); and

WHEREAS, on a date which is expected to occur on or about November 30, 2018 (the
“Conversion Date”), Licensee and MSCI wish to replace MSCI World ex USA Risk
Weighted Index with MSCI World ex USA Low Size Index as the underlying index for
iShares Edge MSCI Intl Size Factor ETF.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, each
of MSCI and Licensee hereby agree to amend the Previous Amendment, the Previous
Name Change Amendment and the ******************* Amendment as follows:

1.

Commencing on the Conversion Date, Section 1 of the Previous Amendment is hereby
amended so that the MSCI World ex USA Risk Weighted Index shall be deleted and
replaced with the following index:  “MSCI World ex USA Low Size Index.”

2.

Attachment 1 of the Previous Name Change Amendment is hereby amended so that the
“Effective Date of the Schedule” for the iShares Edge MSCI Intl Size Factor ETF
shall be February 25, 2015.  

3.

MSCI and Licensee hereby ****************************** the *******************
Amendment *********************************.

4.

This Amendment amends and operates in conjunction with the Previous Amendment
and the Previous Name Change Amendment. This Amendment, the Previous Amendment,
the Previous Name Change Amendment and the Agreement constitute the complete and
exclusive statement of the agreement

1

--------------------------------------------------------------------------------

AMD_00249050.0

 

between the parties with respect to the subject matter hereof and supersede in
full all prior proposals and understandings, oral or written, relating to such
subject matter.  To the extent that the terms of this Amendment conflict with
the terms of the Previous Amendment, the Previous Name Change Amendment or the
Agreement, the terms of this Amendment shall control.

5.

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to its conflict or choice of laws
principles.

6.

This Amendment may be executed in counterparts, which taken together, shall
constitute one Amendment and each party hereto may execute this Amendment by
signing such counterpart; provided that no party shall be bound hereby until the
Amendment has been executed and delivered by all parties hereto.  A facsimile or
PDF signature of either party to this Amendment shall be deemed an original
signature of such party and shall manifest such party’s intention to be bound by
this Amendment.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the Amendment Effective Date set forth above.

MSCI Inc.

 

BlackRock Fund Advisors

By /s/ Alex Gil

 

By /s/ Ruth Weiss

Name Alex Gil

 

Name Ruth Weiss

Title Executive Director

 

Title Managing Director

Sep 23, 2018

2